Citation Nr: 0327849	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  99-00 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for perifolliculitis of 
the scalp with early hidradenitis suppurativa of the groin 
(skin disability), currently evaluated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to October 
1983.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim of 
entitlement to an increased rating for his service-connected 
skin disability. The veteran perfected a timely appeal of 
this determination to the Board.

In numerous statements and during his April 1999 and October 
2000 hearings, the veteran has asserted that he suffered from 
impotence as a consequence of his service-connected skin 
disability. To date, this claim has not been considered and 
it is referred to the RO for all appropriate action.

In October 2000, the veteran presented testimony before the 
undersigned at a hearing held at the New York, New York, RO. 
A copy of the transcript of that hearing is of record.

When this matter was first before the Board in December 2000, 
the case was remanded for further development. In compliance 
with the remand, additional medical evidence has been 
received. However, the Board finds that another remand is 
necessary prior to final adjudication.


REMAND

The veteran contends that his service-connected skin 
disability is productive of chronic and recurrent symptoms 
and warrants an evaluation of at least 30 percent. 

Pursuant to the Board's December 2000 Remand, the veteran was 
afforded a VA examination in April 2003.  The veteran's skin 
disability has been identified on the head, face, neck and 
groin.  However, the April 2003 dermatological examination 
did not assess the groin condition, and the examination does 
not address all of the revised rating criteria.

In this regard, the Board notes that the veteran's service-
connected skin disability was previously rated analogous to 
eczema under Diagnostic Code (DC) 7899-7806. See 38 C.F.R. §§ 
4.20 and 4.27. The diagnostic code is derived by assigning 
the first two digits from that part of the schedule most 
closely identifying the part of the body involved, assigning 
"99" for the last two digits for all unlisted conditions, 
then, assigning a number for the analogous condition on the 
basis of which the rating is determined.

Pursuant to DC 7806 in effect at the time of the 1998 rating 
decision, for eczema, a 10 percent disability rating is 
warranted for exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area. In order to 
warrant a 30 percent evaluation asserted by the veteran, the 
evidence would have to show exudation or constant itching, 
extensive lesions, or marked disfigurement.

Effective August 30, 2002, VA revised the criteria for 
evaluating disorders of the skin, codified at 38 C.F.R. §§ 
4.118. See 67 Fed. Reg. 49,590- 49,599 (2002).  Pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  

Under the revised criteria, dermatitis or eczema can be rated 
under DC 7806, or as disfigurement of the head, face, or neck 
(DC 7800), or scars (DC's 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability. DC 7806 provides 
that if the dermatitis (or eczema) covers an area of at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected; or requires intermittent systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, for 
a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating requires 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas be affected; or that 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs be required for a total duration of 
six weeks or more, but not constantly, during the past 
twelve-month period.  Finally, a maximum rating of 60 percent 
under the revised criteria is warranted when the condition 
affects an area of more than 40 percent of the entire body or 
more than 40 percent of exposed areas; or when constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs was required during the past 
twelve-month period.

Under DC 7800, disfigurement of the head, face or neck is 
rated on the basis of palpable tissue loss, gross distortion 
or asymmetry of features or paired sets of features, or with 
varying numbers of characteristics of disfigurement. The 8 
characteristics of disfigurement for purposes of evaluation 
under 38 C.F.R. § 4.118 are: (1) scar 5 or more inches in 
length, (2) scar at least one-quarter inch wide (0.6 cm.) at 
widest part, (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue, (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.), (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly etc.) in an area 
exceeding six square inches (39 sq. cm.), (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.), and (8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

In light of the foregoing, the RO should re-schedule the 
veteran for a VA dermatological examination, if possible, 
during the active stage of the veteran's skin disability, and 
the examiner should be provided with a copy of the revised 
regulations. The examiner should describe the veteran's 
scalp, head, face, neck and groin skin conditions according 
to the rating criteria under DC 7800 and DC 7806 with 
particular findings as to the 8 characteristics of 
disfigurement present on the scalp, head, face and neck.  The 
veteran's groin condition should also be assessed relative to 
the rating criteria, and the skin should be described with 
the size of the areas affected specifically noted.  The 
examiner should also note whether there is any limitation of 
function of any of the affected parts.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.	The veteran should be afforded another VA skin 
examination.  The examiner is asked to review 
the claims file and a copy of this Remand, and 
to note such review in the examination report.  
The veteran should be reexamined preferably at 
a time when the dermatitis outbreak is most 
disabling.  The examiner should assess the 
service-connected perifolliculitis of the 
scalp, head, face or neck, and early 
hidradenitis suppurativa of the groin, and 
state findings in a manner responsive to the 
revised rating criteria, under  DC 7800 and DC 
7806.  The percent of the entire body and 
percent of exposed areas covered by the skin 
condition on the scalp, face, head, neck, and 
groin, should be specified.  The scalp, head, 
face, and neck should also be specifically 
described relative to the 8 characteristics of 
disfigurement under DC 7800.

2.	The RO must review the claims file and ensure 
that all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent. 

3.	If the benefits sought on appeal remain 
denied, the veteran should be provided with a 
supplemental statement of the case (SSOC). The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal. An 
appropriate period of time should be allowed 
for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied. The veteran need take no action until otherwise 
notified. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




